Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 17 March 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as to any document not in the English Language.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Sluzas on 5 May 2021.
The application has been amended as follows: Claim 1 should now read:
1.  (Currently Amended)	a system for the further treatment of hollow body preforms produced by injection molding, comprising 
i) a receiving plate having at least one receiving cavity for receiving a preform, 
ii) a post-treatment system which has 
a) a post-treatment plate, 
b) at least one impression pin provided for changing the internal contour of the [preform by either coming into contact with the inside of the preform during the post-treatment or closing the preform and acting on the inside space with a fluid under pressure, whereby the preform is inflated, and 

iii) a movement device with which the receiving plate can be reciprocated relative to the post-treatment plate between a first position in which the impression pin is positioned within the receiving cavity, and the post-treatment element is not positioned within the receiving cavity and does not come in contact with a preform received therefrom, a second position in which the post-treatment element is positioned within the receiving cavity or comes into contact with a preform received therein and the impression pin is not positioned within the receiving cavity, and a third position in which Appln. No.: 15/325,075 February 4. 2020 Page 3 neither the impression pin nor the post-treatment element is positioned within the receiving cavity or comes into contact with a preform received therein.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 1 must be designated “Prior Art” as being identical to the drawing in the cited prior art.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant argues and after further consideration the Examiner agrees, none of the prior art alone or in combination teaches, suggests or renders obvious the impression pin as claimed in claim 1 or as claimed in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT J GRUN/Primary Examiner, Art Unit 1744